Citation Nr: 1735197	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-23 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder, depression, mood disorder, panic disorder, bipolar affective disorder, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from June 1976 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Paul, Minnesota, that, in pertinent part, denied service connection for anxiety disorder, not otherwise specified, and depression.  In June 2012, the Veteran timely filed a notice of disagreement wherein he also raised the issue of service connection for PTSD.  Jurisdiction is currently with the RO located in Milwaukee, Wisconsin.

This matter was previously before the Board in December 2013 and April 2017 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary.  

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  A chronic psychiatric disorder was not shown in active service or for many years thereafter; nor was a psychosis shown to be manifested to a compensable degree during the first post service year. 

2.  The preponderance of the evidence does not show that the Veteran meets the criteria for a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in January 2012, July 2012, January 2014, and April 2017 the 
Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated. 

The Board further observes that this case was most recently remanded in April 2017 in order to obtain outstanding VA treatment records and to obtain an additional VA medical opinion.  Thereafter, additional VA treatment records dated through 2017 were associated with the claims file, and the Veteran was afforded a VA examination in May 2017.  Thus, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, 
there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as psychoses, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor(s) occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s). See 38 C.F.R. § 3.304 (f) (2016).

With respect to a claimed stressor involving trauma of a sexual or personal assault 
nature, the Court has also noted that there are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999); AZ and AY v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor. It is often necessary to seek alternative evidence.  AZ and AY, 731 F.3d at 1312-1314. 

Further, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304 (f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f)(5).

Here, in correspondence received in August 2012, the Veteran contends that, while stationed in the Panama Canal Zone during active service in August 1977, he was involved in an altercation with a sergeant.  He explained that while standing in the chow line waiting for his food with other soldiers, a sergeant tried to go the head of the food line.  When he confronted him to go to the back of the line, the sergeant apparently responded with a racially sensitive slur prompting him to hit him, knocking him to the floor.  He indicated that he was underwent a Court Martial and was transferred out of the company.  He described that this incident led to his drinking, feeling depressed, and experiencing panic attacks, mood swings, paranoia, and anger.  He added that he had experienced related symptoms ever since.

A review of the Veteran's service personnel records reveals that in January 1977 the Veteran underwent Article 15 proceedings for possessing marijuana.  In May 1977, he was involved in an altercation with his superior non-commissioned officer for which he underwent Article 15 proceedings in June 1977.  In July 1977, he underwent Article 15 proceedings for disobeying an order of his superior non-commissioned officer.

A service treatment record dated in August 1977, shows that he was counseled by a behavior science specialist due to personal problems he was experiencing.  He was to return for follow-up counseling on a future date.

A report of mental status evaluation dated in October 1977 shows that behavior evaluation was normal.  He was fully alert and oriented.  Mood was level, thinking process was clear, thought content was normal, and memory was good.  There was no significant mental illness.  He was said to have the mental capacity to participate in Board proceedings.  The examiner was unable to offer a probability for the effectiveness of rehabilitative efforts because he did not know the particulars of the basis for the Chapter proceedings.

A service personnel record dated in October 1977 shows that the Veteran was reprimanded for an altercation with an officer and a non-commissioned officer.  It was noted that this had not been the first incident of this nature that he had been involved with.

Following service, VA outpatient treatment records dated from August 2011 to June 2012 show intermittent treatment for symptoms associated with mood disorder, bipolar affective disorder, panic disorder, and anxiety disorder.  The records, however, do not suggest that the symptoms are etiologically related to service.

A VA examination report dated in March 2012 shows that the Veteran reported being discharged under honorable conditions after being court-martialed during service for getting into a physical altercation with a non-commissioned officer.  He stated that he began drinking alcohol in service, but not having problems with it.  He also noted that he smoked cannabis intermittently during service.  He endorsed anxiety related to his current situation of being homeless, not working, and lacking support.  He added that he worked on an off as a cook in restaurants since service, last working in 2009 after being let go for outbursts with the manager.  Following examination of the Veteran, the diagnoses were anxiety disorder, not otherwise specified, and cannabis abuse, rule out cannabis dependence.  The examiner opined that the Veteran's anxiety disorder was less likely as not incurred in or caused by his active service.  The examiner explained that he had never been diagnosed with or treated for a mental disorder during service, and that he first received mental health treatment in 1995, nearly 20 years after his discharge.  He made no clear association between his current anxiety symptoms and service.  His medical treatment records do not mention events during service but rather focus on current psychosocial stressors including unemployment and homelessness.

Additional VA and private outpatient treatment records dated from August 2012 to March 2013 show ongoing treatment for variety of mental health diagnoses, to include mood disorder, not otherwise specified; rule out malingering; schizoaffective disorder; alcohol dependence; depression, not otherwise specified; personality disorder, not otherwise specified; anxiety, not otherwise specified; panic disorder; psychosis, not otherwise specified, versus bipolar disorder, type I; and
PTSD.

In March 2013, the RO conceded the Veteran's reported stressor based on a review of the service personnel records that showed that in October 1977, he had been reprimanded for a physical altercation with two individuals that had taken place in July 1977.

A VA examination report dated in March 2013 shows that the Veteran was diagnosed with mood disorder, not otherwise specified; and polysubstance abuse in brief remission.  The examiner explained that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD as he was not endorsing symptoms of persistent re-experiencing or persistent avoidance associated with the conceded stressor.  The Veteran's response to the stressor was anger.  The examiner opined that his mood disorder and polysubstance abuse were less likely than not caused by or a result of incidents occurring during active service.  This opinion was based on the Veteran's unclear psychiatric history, inconsistent, vague, and evasive reports of symptoms in the past, and current presentation and extensive records which indicated diagnoses of Axis II issues and/or substance related mood disturbance rather than PTSD.

Treatment record provided by the Social Security Administration in February 2014 show that the Veteran was found to be disabled due, in pertinent part, to a diagnosis of bipolar II disorder.  There was no indication that the diagnosis was related to active service.

VA outpatient treatment records dated from May 2011 to April 2017 show intermittent treatment for mood disorder and alcohol dependence.  A history of PTSD was noted, but there was no actual diagnosis of PTSD in the records.

A VA examination report dated in May 2017 shows that the Veteran was diagnosed with major depressive disorder and alcohol use disorder in remission.  The examiner opined that was less likely than not that the Veteran's mental condition was related to active service.  The examiner indicated that the Veteran did not meet DSM-V (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013)) criteria for a diagnosis of PTSD due to the altercation with the non-commissioned officer.  The Veteran did meet the DSM-V criteria for major depressive disorder and alcohol use disorder in remission.  The examiner concluded that the Veteran's psychiatric conditions were not related to active service as no mental health treatment was shown in the service treatment records, nor was there evidence of viable markers of psychiatric sequelae due to military service in the records reviewed.

Initially, the Board finds that there is no current medical diagnosis of PTSD of record in accordance with 38 C.F.R. § 4.125.  The Board has considered that the VA outpatient treatment records show a history of PTSD, but there is no evidence of a diagnosis under the DSM criteria as required by 38 C.F.R. § 4.125.  While the Veteran's in-service stressor has been conceded by VA, absent a diagnosis of PTSD, there can be no valid claim.  

Each of the VA examination reports of record considered the VA and private outpatient treatment records, yet determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  These opinions are considered probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinions are found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Moreover, the Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.  

The Veteran's statements alone are not sufficient to prove that he has a current diagnosis of PTSD that conforms to DSM.  As a layperson, he is competent to describe his mental health symptoms, such as anxiety and panic attacks.  However, medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is a layperson, and not a physician, he is not competent to make a determination that he has a current diagnosis of PTSD, certainly not in conformance with DSM criteria.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In this case, the medical evidence of record does not show that the Veteran has a current diagnosis of PTSD.  Accordingly, absent the existence of PTSD, entitlement to service connection for this disorder cannot be awarded.  In short, the preponderance of the evidence is against the Veteran's claim, and the appeal must be denied.

With regard to the issue of any other psychiatric disorder, the competent medical evidence of record has not shown these diagnoses are related to the Veteran's period of active service.  Service treatment records are silent as to a diagnosis of a psychiatric disorder during active service.  The first medical evidence of record of a psychiatric disorder was not until many years following discharge from active service.  The medical evidence of record has not established a nexus between the Veteran's service and the variously diagnosed psychiatric disorders, instead, specifically concluded that such a correlation was less likely.  As such, service connection must be denied.  See Hickson, 12 Vet. App. at 253.

There is also no indication that the Veteran had a diagnosis of a psychosis which had become manifested to a compensable degree during the first year following his separation from service.  Accordingly, entitlement to service connection for a psychosis on a presumptive basis is also not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2016). 

In view of the absence of in-service findings of a psychiatric disorder, and the lengthy period following service without treatment, there is no evidence of continuity of symptomatology, and this weighs against the Veteran's claim.  The Board recognizes the Veteran's contentions that he has had a psychiatric disorder since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

To the extent that the Veteran is able to observe continuity of psychiatric symptoms his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a psychiatric disorder) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with a psychiatric disorder for many years, and no competent medical evidence linking the asserted psychiatric disorder to the Veteran's service) outweigh the Veteran's contentions. 

Given the medical evidence against the claim, for the Board to conclude that the Veteran's has a psychiatric disorder that was incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2016); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for an acquired psychiatric disability, to include anxiety disorder, depression, mood disorder, panic disorder, bipolar affective disorder, and PTSD, is denied.



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


